Citation Nr: 1644311	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  12-28 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a bilateral ankle disability.  

4.  Entitlement to service connection for a cardiovascular disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1979 to May 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  

The issues of service connection for bilateral ankle disabilities and a cardiovascular disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The appellant did not have impaired hearing of either ear at the time of his separation from service or within one year of separation from service.  

2.  Bilateral hearing loss was diagnosed many years after separation from service and is not attributable to any noise exposure during service.

3.  Tinnitus was not first manifested during active service.  

4.  Tinnitus was diagnosed many years after separation from service and is not related to an injury, disease, or other event in active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2015).  

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the appellant's claims, VA issued VCAA notice in the form of an April 2009 letter which informed him of the evidence generally needed to support the claim on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing the claims.  The initial VCAA notice letter was also issued to the appellant prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the appellant.  The appellant's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  He was also afforded VA examinations and opinions in July and September 2009.  The medical evidence of record contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim.  

The Board is not aware of, and the appellant has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II.  Service Connection

The appellant seeks service connection for a bilateral hearing loss disorder and tinnitus.  He asserts he has bilateral hearing loss and tinnitus as a result of his noise exposure during service, to include exposure to radar devices and jet engines.  He alleges he first noticed a loss of hearing acuity during service, and service connection is therefore warranted.  Review of the service personnel records confirm the appellant's occupational specialty during service was as an aviation electronics technician (AQ-6683 and AQ-7976).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2015).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as an organic disease of the nervous system, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In this case, organic diseases of the nervous system are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) potentially applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  Additionally, sensorineural hearing loss is considered by VA to be an organic disease of the nervous system and is thus subject to presumptive service connection under 38 CFR § 3.309(a).  M21-1MR III.iv.4.B.12.a.  

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

At service entrance in May 1979, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
10
10
LEFT
15
20
5
10
30

On periodic examination in October 1982, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
10
LEFT
5
5
5
5
25

On the April 1985 report of medical history, the Veteran reported a history of high frequency hearing loss.  He did not, however, report tinnitus or ringing of the ears at that time.  On concurrent audio examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
15
20
LEFT
15
5
5
15
30

The Board notes that while the Veteran reported high frequency hearing loss at service separation, the audiometric testing for the right ear does not support such a finding, at least for the frequency ranges considered by VA for disability purposes.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (explaining that the threshold for normal hearing is from zero to 20 decibels).  According to the service separation examination, the Veteran had pure tone threshold of 40dBs in the right ear, but only at a frequency of 6000Hz.  With respect to the left ear, the Board notes that the audiometric findings were essentially the same as noted upon entrance into service.  Thus, the Veteran did not have a hearing loss disorder of either ear, as defined by VA, at service separation, and service connection on that basis is not warranted.  Likewise, service connection on a direct basis for tinnitus is not warranted, as the Veteran did not report or seek treatment for ringing of the ears during service or at service separation.  

Post-service, the record does not reflect a diagnosis of a hearing loss disorder or tinnitus until many years later in 2009.  Upon receipt of the Veteran's claim, he was afforded a VA audiological examination in July 2009.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
65
70
LEFT
10
5
10
55
60

The average puretone threshold was 39dBs in the right ear and 33dBs in the left.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 98 in the left ear.  The impression was of bilateral sensorineural hearing loss.  The Veteran also reported a history of bilateral ringing in the ears since about 1981.  The examiner opined that the Veteran's hearing loss was "typical of a noise induced hearing loss."  The examiner further opined, however, that there was "no significant change from enlistment audio to the separation audio."  For that reason, the examiner concluded it was less likely than not that the current bilateral hearing loss was due to an in-service disease or injury, or other incident of service.  For the same reasons, the examiner opined that the Veteran's current reported tinnitus was less likely than not due to service, as the examiner could find no evidence of in-service onset of this disorder, or any nexus with any disease, injury, or other incident of service.  

Having considered the entirety of the record, the Board finds the preponderance of the evidence to be against the award of service connection for either a bilateral hearing loss disorder or tinnitus.  In considering the appellant's claim, the Board notes that a hearing loss disorder of either ear or tinnitus were not diagnosed during service, within a year thereafter, or for many years after service separation.  Likewise, the appellant did not report or seek treatment for a hearing disorder until 2009, over 20 years after his last period of active duty.  This lengthy period without complaint or treatment is one factor that there has not been ongoing symptomatology, and weighs heavily against the claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board further notes that this claim was referred to a VA examiner for a diagnosis and opinion.  After reviewing the claims file and examining the appellant, a VA audiologist rendered a competent medical opinion opining that the current diagnoses of a bilateral hearing loss disorder and tinnitus were not incurred in and were not otherwise related to active duty service.  The examiner cited to specific records within the claims file and supported the opinion with a medical rationale.  This medical opinion is uncontroverted in the record and is considered highly probative by the Board.  The Board acknowledges that the failure to meet VA's criteria for hearing loss at the time of an appellant's separation from active service is not necessarily a bar to service connection for hearing loss disability.  See Hensley, 5 Vet. App. at 159-60.  In the present case, however, the examiner reviewed the appellant's entire record, including his service records indicating his service specialty in aviation electronics, and determined both that the appellant did not experience onset of a hearing disorder, as defined by VA, during service or within a year thereafter, and that any current hearing loss disorder was unrelated to any incident of service.  

The appellant himself asserted in his written statements that his bilateral hearing loss disorder and tinnitus were incurred during service.  While he is competent to report such symptomatology as a perceived decline in hearing acuity, he is not competent to assert that a permanent decline in hearing acuity was occurred in service or is otherwise related to in-service acoustic trauma.  A layperson is competent to report observable symptomatology which comes to him via his senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology, and the appellant's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

Lay testimony on the etiology of a current diagnosis of a hearing loss disorder is not competent in the present case, because the appellant is not competent to diagnosis the exact onset or cause of a hearing loss disorder.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  While he is competent to testify regarding such observable symptomatology as a decline of hearing acuity, he is not competent to testify regarding the internal workings of the ear.  The Veteran has also not reported a medical opinion told to him by a competent expert, and his assertions have not later been corroborated by a competent expert.  

Regarding the Veteran's assertions of onset of tinnitus during service, the Board does not find these credible, as no such symptoms were reported on the service separation examination report or report of medical history; such assertions were first made many years later, at the time the Veteran first filed for compensation benefits.  See Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995) (noting that credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements).  The Board further notes that the Veteran did not seek treatment for and was not diagnosed with tinnitus for many years after service, further suggesting onset of tinnitus many years later and refuting the Veteran's current assertions.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a bilateral hearing loss disorder, as no such disorder was either incurred in service, manifested to a compensable degree within a year thereafter, or is otherwise etiologically related to service; therefore, this claim must be denied.  Likewise, the service connection claim for tinnitus must also be denied, as no such disorder was either incurred in service or is otherwise etiologically related to service.  The benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for a bilateral hearing loss disorder is denied.  

Service connection for tinnitus is denied.  


REMAND

Service Connection - Bilateral Ankle Disability

The Veteran seeks service connection for bilateral ankle disabilities.  Upon receipt of his claim, he was afforded a VA orthopedic examination and opinion.  According to the October 2009 VA examination report, the examiner found "no documentation that he had any medical issues while on active duty."  This finding is factually incorrect, however.  On the April 1985 report of medical history at service separation, the Veteran reported that his right ankle swelled when walking on concrete for long periods.  The Veteran is competent to report such observable symptomatology as swelling.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Moreover, he reported relevant symptomatology during active duty service.  Because the examiner based the subsequent medical opinion on this inaccurate reading of the record, a new medical opinion is required to determine if any current disability of either ankle is related to service.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Service Connection - Cardiovascular Disability

The Veteran seeks service connection for a cardiovascular disability, claimed as a heart disorder.  He was afforded a June 2012 VA cardiovascular examination.  On examination, the Veteran reported that atrial fibrillation had recently been diagnosed by a medical facility in Jacksonville, Florida, where the Veteran also reported recent cardiovascular diagnostic testing.  The Veteran did not specify if this was a VA or private facility, but reported that such records had not yet been submitted to VA.  On objective examination, the VA cardiologist was unable to verify a current diagnosis of a cardiovascular disability, finding "no objective evidence to verify" the claimed atrial fibrillation or any other cardiac disorder.  VA has a duty to assist a claimant in obtaining relevant government or private treatment records pertinent to a pending claim.  See 38 U.S.C.A. § 5103A.  As the Veteran has identified pertinent medical treatment records, remand is required in order for these records to be obtained by VA, or for him to submit them on his own behalf.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran identify the name, address, and any other contact information of the medical facility in Jacksonville, Florida or any other VA or private medical facilities at which he has received treatment for a cardiovascular disorder.  Upon receipt of this information and any necessary authorizations, request copies of such records, to be added to the claims file.  If no such records are available, that fact must be noted for the record.  Upon receipt of any additional records, review the additional evidence to determine if an addendum to the June 2012 VA cardiovascular examination and opinion is required.  

2.  Forward the claims file to an orthopedist or similar specialist for an opinion regarding the etiology of any current disorder of the ankles.  An in-person examination of the Veteran is not required if the requested opinion can be rendered without resorting to speculation or unless otherwise deemed necessary by the reviewing examiner.  

The VA examiner should note any current disorders of the ankles confirmed within the record.  The examiner must address any in-service treatment or symptomatology, including the Veteran's reports at service separation of right ankle swelling.  For any noted current disorder, the examiner is requested to state whether it is at least as likely as not (a 50 percent or greater probability) that any current ankle disorder had its onset during active duty service.  If arthritis of either ankle is diagnosed, the examiner should state whether it is at least as likely as not arthritis had its onset during service or within a year thereafter.  A rationale should be given for all opinions and conclusions rendered.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


